DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 9 is newly amended.
Claims 17-20 are newly added.
Claims 7-20 have been examined on their merits.


Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Society of Biomaterials, 2016, previously cited, 03/30/2022, hereafter “Lin”) in view Sivanathan et al. (Stem Cell Reviews and Reports, 2014, previously cited, 03/30/2022, hereafter “Sivanathan”) as evidenced by Israeli-Rosenberg et al. (Circulation Research, 2014, previously cited, 03/30/2022, hereafter “Israeli-Rosenberg”).
It should be noted that since claim 9 is the independent claim, and therefore has been addressed first.
In regards to claims 8-9, Lin teaches a stiffness-controlled collagen scaffold that allows for the proliferation and differentiation of mesenchymal stem cells (MSCs) into cardiac progenitor cells (a type of contractile cell) (Abstract, p2234). Lin teaches that the MSCs were contacted with transforming growth factor β2 (TGF- β2) to induce stem cell differentiation into cardiac lineage cells (Abstract, p2234). Lin teaches that the collagen scaffold was three-dimensional (Abstract, p2234) and cross-linked (and therefore porous) (p2236, properties of collagen scaffolds).
Lin also teaches that the cross-linked (and therefore porous) contractile biomaterial had stiffnesses of 15.4 kPa, 31.8 kPa, 32 kPa, and 32.5 kPa (p2236, Properties of collagen scaffolds). While the claims are written in terms of compliance when converted to stiffness, this corresponds to a stiffness of 10 kPa to 0.03 kPa. While Lin teaches a stiffness that is greater than the range of 10 kPa to 0.03 kPa, it is nonetheless close.
In regards to values that are close, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Additionally, a person of ordinary skill in the art could arrive at a compliance of 1 to 30 kPa-1 by routine optimization and the disclosure does not point to a criticality in this range.
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")”.
In the instant case, Lin also teaches that growing evidence suggests that physical factors such as stiffness, topography, and roughness, have a profound impact on stem cell differentiation, and cites other studies whereby MSCs could differentiate into specific cell types and the outcomes were dependent on the stiffness of the outcome. Therefore, Lin teaches that it is known in the art that stiffness (and therefore compliance) can vary, a person of ordinary skill in the art could modify the method of Lin, and arrive at a compliance of 1 to 30 kPa-1 with predictable results and a reasonable expectation of success.
Lin does not specifically teach that paracrine activity was induced by contacting contractile cells with an agent consisting of IFN gamma, TNF alpha, IL1b, and/or applying transient hypoxia. However, Sivanathan teaches that IFN-γ is known to enhance the immunosuppressive properties of MSCs, increase migratory and reparative capabilities, downregulate T cell activation, and may aid in prolonged allograft survival and induce allotransplant tolerance (Abstract, p353). Sivanathan also teaches that IFN-γ stimulated MSCs may elicit tissue repair through paracrine secretion of a multitude of cytokines and growth factors (p353, second column, first full paragraph), and induce IDO activity (p367-386, column 2, last paragraph, continuing to next page). Additionally, Sivanathan teaches that MSCs have a wide regenerative capacity with an ability to transdifferentiate into cell types including cardiomyocytes, and that can enhance their therapeutic value in allotransplantation (p353, Mesenchymal stem cells in allotransplant setting, column 2, first full paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the composition of Lin and treat cells with IFN-γ to take advantage of their therapeutic value for transplant therapies. Furthermore, because Lin and Sivanathan are in the same technical field of using MSCs for therapeutic development, it could be done with predictable results and a reasonable expectation of success.
While, Lin teaches that cells were seeded into scaffolds at 37°C (p2235-2236, Cell viability assay), Lin is silent on whether the contractile cellular biomaterial was stored in a non-frozen state at a temperate greater than 0°C. However, Applicant’s disclosure (Specification and claim 9) indicates that a contractile cellular biomaterial produced by the method as detailed above is capable of being stored at temperatures ranging from greater than 0°C and to less than 32°C. Therefore, since the composition of Lin, as modified Sivanathan, is the same cellular biomaterial, it is deemed to inherently be able to be stored at temperatures ranging from greater than 0°C. For the same reasons it is deemed to also be immediately available and functional for myocardial tissue regeneration therapy upon removal as well.
In regards to claim 7, Lin teaches that the aim of the study was to develop stiffness-controlled collagen scaffolds to allow proliferation and differentiation of MSCs into cardiac progenitor cells because stem cell-based regenerative therapy has emerged as a promising treatment for myocardial infarction (Abstract, p2234). While Lin is silent on whether the contractile cellular biomaterial was in a form suitable for administration by the pericardial route, by sternotomy, by the minithoractomy route, by the xiphoid route, or by the pericardiotomy and mini-invasive route, claim 7 does not provide structural language to determine when the form may be suitable. The specification also does not clarify the context in which the biomaterial may be suitable either stating only that “The contractile biomaterial may particularly be intended to be administered by the pericardial route (in the case of coronary bypass procedures, or in the case of set-up of mechanical assistance), by sternotomy, by the mini-thoractomy route, by the xiphoid route, or by the pericardiotomy and/or by the mini-invasive route” (p53, lines 22-27). Therefore, giving the term its broadest reasonable meaning in view of the claims and specification, it has been interpreted that the biomaterial produced by the method of claim 9 is itself suitable. Therefore, since the composition of Lin, as modified by Sivanathan, is the same cellular biomaterial, it is deemed to inherently be suitable for administration by the pericardial route, by sternotomy, by the minithoractomy route, by the xiphoid route, or by the pericardiotomy and mini-invasive route.
In regard to claim 10, as above, Lin teaches that the aim of the study was to develop stiffness-controlled collagen scaffolds to allow proliferation and differentiation of MSCs into cardiac progenitor cells because stem cell-based regenerative therapy has emerged as a promising treatment for myocardial infarction (Abstract, p2234).
In regards to claim 11, Lin teaches that Lin teaches that MSCs were contacted with transforming growth factor β2 (TGF- β2) to induce stem cell differentiation into cardiac lineage cells (Abstract, p2234).
While Lin does not explicitly teach that the resulting contractile cells were contacted with INF gamma, as above, Sivanathan teaches that IFN-γ is known to enhance the immunosuppressive properties of MSCs, increase migratory and reparative capabilities, downregulate T cell activation, and may aid in prolonged allograft survival and induce allotransplant tolerance (Abstract, p353). Sivanathan also teaches that IFN-γ stimulated MSCs may elicit tissue repair through paracrine secretion of a multitude of cytokines and growth factors (p353, second column, first full paragraph), and induce IDO activity (p367-386, column 2, last paragraph, continuing to next page). Additionally, Sivanathan teaches that MSCs have a wide regenerative capacity with an ability to transdifferentiate into cell types including cardiomyocytes, and that can enhance their therapeutic value in allotransplantation (p353, Mesenchymal stem cells in allotransplant setting, column 2, first full paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the composition of Lin and treat cells with IFN-γ to take advantage of their therapeutic value for transplant therapies. Furthermore, because Lin and Sivanathan are in the same technical field of using MSCs for therapeutic development, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 13, Lin is silent on whether the contractile cells form a contractile tissue by being bound to the contractility substrate by anchoring molecules which comprise at least one integrin. However, as Lin teaches that the scaffolds were made from collagen (p2235, Collagen scaffold fabrication), and that MSCs differentiated into cardiomyocytes after being seeded into scaffolds (p2235, cell seeding and cardiac differentiation on collagen scaffolds). As evidenced by Israeli-Rosenberg, “Integrins . . . are expressed in all cells, including those of the heart” (Abstract, p572) and bind to collagen (p573, first full paragraph, first sentence). Therefore, since Lin teaches that cardiomyocytes were seeded in collagen scaffolds, since those cells express integrins, and since integrins bind to collagen, the composition of Lin inherently has the property of bonding the contractile cells to the contractility substrate by anchoring molecules comprising at least one integrin. Furthermore, since Applicant’s disclosure (specification and claim 13) indicates that bonding contractile cells to the contractility substrate by anchoring molecules comprising at least one integrin will produce a contractile tissue, and since the composition of Lin has this property, the reference composition is deemed to inherently produce a contractile tissue as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
In regards to claim 15, Lin teaches that the scaffold is a three-dimensional scaffold of crosslinked collagen (Abstract p2243). Again, while Lin is silent on the precise porosity of the crosslinked collagen fibers, as evidenced by manually measuring the pore sizes in Figure 2E(a) (scale bar is 100µm), pores appear to be in the range of about 50µm to 100µm. Therefore, barring evidence to the contrary, Lin is deemed to teach that crosslinked three-dimensional scaffolds have a porosity that overlaps with the ranges of 20µm to 200µm. In regards to overlapping ranges, MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
In regards to claim 16, Lin teaches that the scaffold was made of collagen (Abstract p2243) which is a solid.
In regards to claims 17-20, as above, while, Lin teaches that cells were seeded into scaffolds at 37°C (p2235-2236, Cell viability assay), Lin is silent on whether the contractile cellular biomaterial was stored in a non-frozen state and at the temperature ranges of claims 17-20. However, Applicant’s disclosure (Specification and claim 9) indicates that a contractile cellular biomaterial produced by the method as detailed above is capable of being stored at the temperatures ranges as in claims 17-20. Therefore, since the composition of Lin, as modified by Sivanathan, is the same cellular biomaterial, it is deemed to inherently be able to be stored at temperatures at these ranges as well.
Therefore, the combined teachings of Lin and Sivanathan renders the invention unpatentable as claimed.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view Sivanathan, as applied to claims 7-11, 13, and 15-20 above, and in further view Rouhi et al. (In Vitro Cellular Developmental Biology, 2013 previously cited, 03/30/2022, hereafter “Rouhi”) as evidenced by Kern et al. (FEBS Open Bio, 2014, previously cited, 03/30/2022, hereafter “Kern”).
	The combined teachings of Lin and Sivanathan are relied up as above.
In regards to claim 12, Lin teaches that MSCs were contacted with TGF- β2 (Abstract, p2234), but does not explicitly teach that MSCs were contacted with TGF- β1. However, Rouhi teaches that culturing mesenchymal stem cells in the presence of TGF- β1 promoted cardiomyocyte differentiation (Abstract, p289). Furthermore, Rouhi teaches that this method could be extended to the safe culture of MSCs for the treatment of heart defects (Abstract, p289). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lin and contact MSCs with TGF- β1 to take advantage of cardiomyocytes for use in heart therapies. Furthermore, because Lin and Rouhi are in the same technical field of differentiating cardiomyocytes from MSCs, and Rouhi teaches that they method is safe, it can be done with predictable results and a reasonable expectation of success.
In regards to claim 14, Lin is silent on whether the contractile cells comprise cells which express the marker alphaSMA (alpha-smooth muscle actin, or α-SMA). However, as evidenced by Kern, cardiomyocytes express α-SMA at early stages of heart development (p2235, column1, last paragraph of Introduction). Therefore, since Lin teaches that culturing MSCs differentiated into cardiomyocytes, and cardiomyocytes express α-SMA, the cardiomyocytes as taught by Lin inherently express α-SMA as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Furthermore, Lin teaches that MSCs were contacted with TGF- β2 (Abstract, p2234), but does not explicitly teach that MSCs were contacted with TGF- β1 and that afterwards secrete at least one metalloproteinase chosen from MMP9, MM02, or MMP14. However, as detailed above, Rouhi teaches that culturing mesenchymal stem cells in the presence of TGF- β1 promoted cardiomyocyte differentiation (Abstract, p289). In addition, Rouhi teaches that this method could be extended to the safe culture of MSCs for the treatment of heart defects (Abstract, p289). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lin and contact MSCs with TGF- β1 to take advantage of cardiomyocytes for use in heart therapies. Furthermore, because Lin and Rouhi are in the same technical field of differentiating cardiomyocytes from MSCs, and Rouhi teaches that they method is safe, it can be done with predictable results and a reasonable expectation of success. As a result, since Applicant’s disclosure (specification and claim 14) indicates that contractile cells, after induction by TGF- β1, secrete at least one metalloproteinase chosen from MMP9, MM02, or MMP14, and since Lin as modified by Rouhi carries out this step, the reference cells compositions is deemed to inherently secrete at least one metalloproteinase chosen from MMP9, MM02, or MMP14 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Therefore, the combined teachings of Lin, Sivanathan, and Rouhi render the invention unpatentable as claimed. 


Response to Arguments
Applicant remarks that the contractile cellular biomaterial has a stiffness 0.03 kPa to 10 kPa which does not overlap with the ranges of 15 kPa to 32 kPa as taught by Lin (Remarks, p11). 
	Applicant’s remarks have been fully considered, but are not found persuasive.
	As above, Lin teaches that the cross-linked (and therefore porous) contractile biomaterial had stiffnesses of 15.4 kPa, 31.8 kPa, 32 kPa, and 32.5 kPa (p2236, Properties of collagen scaffolds). While the claims are written in terms of compliance when converted to stiffness, this corresponds to a stiffness of 10 kPa to 0.03 kPa. While Lin teaches a stiffness that is greater than the range of 10 kPa to 0.03 kPa, it is nonetheless close.
In regards to values that are close, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Additionally, a person of ordinary skill in the art could arrive at a compliance of 1 to 30 kPa-1 by routine optimization, and the disclosure does not point to a criticality in this range.
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")”.
In the instant case, Lin also teaches that growing evidence suggests that physical factors such as stiffness, topography, and roughness, have a profound impact on stem cell differentiation, and cites other studies whereby MSCs could differentiate into specific cell types and the outcomes were dependent on the stiffness of the outcome. Therefore, Lin teaches that it is known in the art that stiffness (and therefore compliance) can vary and provides motivation for doing so to obtain specific cell types.
For this teaching, Lin cites Engler et al. (Cell, 2006, hereafter “Engler”). According to Engler, for lineage commitment, MSCs show extreme sensitivity to tissue elasticity (Summary, p677). In particular, Engler teaches that muscle develops at a matrix stiffness between 8 and 17 kPa (Figure 1, b), which overlaps with the range of 1 to 30 kPa-1 as measured in compliance (or 10 kPa to 0.03 kPa when measured as stiffness). 
Therefore, while the range, as taught by Lin, is only close to the range as in the instant invention, Lin itself relies upon a teaching that overlaps with that range. Therefore, because Lin teaches that MSC differentiation depends on stiffness, and relies on a teaching that overlaps to the range as in the instant invention, a person of ordinary skill in the art could modify the method of Lin, and arrive at that range with predictable results and a reasonable expectation of success.

Applicant remarks that scaffolds of higher stiffness tested better, and that even at the lower limit of 15 kPa, Lin was not able to show any viability of the scaffold, and teaches away from using scaffolds of low stiffness (Remarks, p12).
Applicant’s remarks have been fully considered but are not found persuasive.
While Lin teaches higher viabilities at other stiffnesses, Lin still teaches that cells were viable when fibers had a lower stiffness (Figure 3, p2238).
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cell viability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant remarks that Lin did not differentiate the cells towards another contractile cells such as myofibroblasts (Remarks, p12).
Applicant’s remarks have been fully considered but are not found persuasive.
Claim 9 is not limited to only myofibroblasts, but also at least cardiac progenitor cells, which Lin teaches were obtainable (Abstract, p2243).

Applicant remarks that in Lin's study, the cells were not primed with INFy or hypoxia, and that there is no mention in Lin of the survival of his preparation at low temperature (Remarks, p12).
Applicant’s remarks have been fully considered but are not found persuasive.
In regards to INFy, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, Lin does not specifically teach that paracrine activity was induced by contacting contractile cells with an agent consisting of IFN gamma, TNF alpha, IL1b, and/or applying transient hypoxia. However, Sivanathan teaches that IFN-γ is known to enhance the immunosuppressive properties of MSCs, increase migratory and reparative capabilities, downregulate T cell activation, and may aid in prolonged allograft survival and induce allotransplant tolerance (Abstract, p353). Sivanathan also teaches that IFN-γ stimulated MSCs may elicit tissue repair through paracrine secretion of a multitude of cytokines and growth factors (p353, second column, first full paragraph), and induce IDO activity (p367-386, column 2, last paragraph, continuing to next page). Additionally, Sivanathan teaches that MSCs have a wide regenerative capacity with an ability to transdifferentiate into cell types including cardiomyocytes, and that can enhance their therapeutic value in allotransplantation (p353, Mesenchymal stem cells in allotransplant setting, column 2, first full paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the composition of Lin and treat cells with IFN-γ to take advantage of their therapeutic value for transplant therapies. Furthermore, because Lin and Sivanathan are in the same technical field of using MSCs for therapeutic development, it could be done with predictable results and a reasonable expectation of success.
In regards to survival when the preparation is at low temperatures, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cell viability at low temperatures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant remarks that Lin teaches no true contractility (Remarks, p12).
Applicant’s remarks have been fully considered but are not found persuasive.
As Lin teaches that scaffold had a calculable stiffness (and therefore also compliance) it necessarily has “true contractility” which is a physical feature. 

Applicant remarks that in Lin, MSC are put onto the scaffold and not into the scaffold, and there is no information regarding MSC functionality following culture in 3D constructs (Remarks, p12).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., where cells are placed, or MSC functionality) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant remarks that there is also no information in the literature concerning the effect of MSC paracrine functionality after culture of MSC in 3D scaffolds. Moreover, there are very few documents that follow the preservation of this paracrine functionality after differentiation towards specific cell types. The differentiation of MSC towards osteocytes has even been shown to decrease their paracrine activity. In the present specification, the paracrine of MSC in 2D or 3D culture however was demonstrated to remain the same even after differentiation towards contractile cells (Remarks, p12).
As evidence, Applicant cites Hsia, C-Y et al., Transplantation of Wharton's Jelly Mesenchymal Stem Cells to Improve Cardiac Function in Myocardial Infarction Rats, J. Biomedical Sciences 5 (1:6): 1-12 (2016) which discusses the capability of differentiation of MSC towards smooth endothelial cells, cardiomyocytes, adipocyte, hepatocytes but not contractile myofibroblasts as demonstrated in the present invention. Applicant continues that in Hisa, there is also no notion of the resistance of the cells to hypothermic conditions that is an important feature of the present invention which allows for cell stockage/storage, transfer and delivery. Normally, more than 90% of MSC cultivated in 2D in hypothermic conditions die after only 24h (Mathew, A.J. et al., Cell Preservation in Reparative and Regenerative Medicine: Evolution of Individualized Solution Composition, Tissue- 13 Engineering 10 (11/12): 1662-1671 (2004) (Remarks, p13).
Applicant’s remarks have been fully considered but are not found persuasive.
	Neither of Hsia nor Matthew have been cited in the office action.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cell survivability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant remarks that Sivanathan does not teach cells in 3D culture (Remarks, p14-16).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, Sivanathan is not relied upon to teach 3D culture, but rather to provide a motivation to modify the method of Lin (where cells are in a 3D culture) and prime them with INF-γ.

Applicant remarks that none of Rouhi, Israeli-Rosenberg, or Kern cannot satisfy the deficiencies of Lin (Remarks, p14-17). Therefore, applicant requests withdrawal of the rejection and rejoinder of previously withdrawn claims (p17-18).
Applicant’s remarks have been fully considered but are not found persuasive.
As above, the teachings of Lin, as suggested by Sivanathan are not deficient, and none of Rouhi, Israeli-Rosenberg, or Kern are used to cure deficiencies. Therefore, the rejection cannot be withdrawn at this time and the previously withdrawn claims cannot be rejoined at this time either.



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632